DETAILED ACTION
This office action is in response to the Notice of Withdrawn from Issue mailed August 23, 2022.  Claims 1, 3-9, and 11-20 filed June 30, 2022 are under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s First Argument:  Objection to the drawings should be withdrawn.
Examiner’s Response:  Applicant’s arguments filed June 30, 2022 have been fully considered and they are persuasive.  The objection is withdrawn.

Applicant’s Second Argument:  Objection to claims 1 and 17 for informalities should be withdrawn in view of amendments to claims 1 and 17.
Examiner’s Response:  Applicant’s arguments filed June 30, 2022 have been fully considered and they are persuasive.  The objection is withdrawn.

Applicant’s Third Argument:  Rejection of the claims under 35 USC 103 over cited references should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 17 each recite “a window formed in the head protective outer shell, wherein the window is surrounded by the exterior lower section, the exterior upper section, the interior lower section and the exterior upper section” (emphasis added).  This limitation renders the claims indefinite because it is unclear whether the second recitation of “the exterior upper section” is the result of a typographical error or whether reciting “the exterior upper section” surrounding the window twice was intentional, in which case the limitation is not understood.  For purposes of examination, the claims will be interpreted as reciting “a window formed in the head protective outer shell, wherein the window is surrounded by the exterior lower section, the exterior upper section, the interior lower section and the interior upper section.”
Dependent claims are rejected at least for depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, and 11-20 are rejected, as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over US Pub No. 2017/0216707 Mustac in view of US Pub No. 2015/0272258 Preisler.
To claim 1, Mustac discloses a helmet for a goalie (1) (note paragraph 11) comprising:
a head protective outer shell (2) defining an interior space (14, note paragraph 12 and figures 3-5 illustrating interior space 14 within outer shell 2), the head protective outer shell comprising a single piece shell configured to completely circumscribe a head of a goalie (note paragraph 12 and as reasonably seen in figures 2-5, shell is illustrated as a single piece having multiple sections), said head protective outer shell comprising:
	an exterior portion comprising an exterior lower section (exterior section including exterior lower front section 4) and an exterior upper section (exterior upper section including top section 6), wherein the exterior upper section is curved (note as reasonably seen in figures 2-3), 
	an interior portion (portion opposite exterior portion defining in part interior space 14) opposite the exterior portion comprising an interior lower section (interior portion of lower section 4 see paragraph 17 and figure 5) and an interior upper section (interior portion of 2 opposite exterior portion top section 6 partially defining interior space 14), and
	a window (12) formed in the head protective outer shell (note paragraph 12 and figures 3-5), wherein the window is surrounded by the exterior lower section, the exterior upper section, the interior lower section, and the interior upper section (note figures 2-3 and 5);
a strapless chin cup support bracket (40) secured to the interior lower section below the window (note figures 5-6 and paragraph 17), the strapless chin cup support bracket comprising dual arm members (46,48) configured to interface with a removable chin cup and secure the removable chin cup to the strapless chin cup support bracket (note paragraph 17 and figures 5-6), wherein the strapless chin cup support bracket is secured to the interior lower section via one or more screws (note paragraph 17 and as seen in figure 6 screws 42 and 43). 
Mustac fails to explicitly disclose a shock membrane coupled with the interior upper section, the shock membrane comprising a honeycomb design adapted to match a curvature of the exterior upper section and the interior upper section.
However, Preisler teaches a helmet (10) for use in sports which discloses a shock membrane (60 paragraph 60-62) coupled with an interior upper section of a helmet (note paragraphs 60-62 with regard to placement on the interior of shell 12, while the embodiment of figure 12 does not explicitly disclose the interior of shell 12 is and upper section, per paragraph 54 and 56 padding group 60 is an upper back padding group and paragraph 68 indicates features of various implementing embodiments may be combined to form further embodiments of the invention), the shock membrane comprising a honeycomb design (note paragraph 62) adapted to match a curvature of the exterior upper section and the interior upper section (note figure 12 in which the padding matches a curvature of the interior and exterior surface of shell 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the helmet of Mustac with the honeycomb padding as disclosed by Peisler as Peisler discloses the honeycomb cellular core is a preferred embodiment, note paragraph 62, and further contends the translucent polypropylene honeycomb construction provides for “…reduced translucence of the material upon deformation (which) can be indexed to the impact force. Deformed polypropylene exhibits a “milky” appearance, with the degree of reduced translucence proportional to the impact force…” and thus allows a user to determine the degree of impact force applied to the helmet during use.

To claim 3, the modified invention of Mustac (i.e. Mustac in view of Preisler, as detailed above) further teaches a helmet further comprising: 
an elliptical, free, floating head framing member shaped to conform to a back of the head of the goalie, the head framing member located within the interior space (note paragraph 13 and figure 4 of Mustac).

To claim 4, the modified invention of Mustac (i.e. Mustac in view of Preisler, as detailed above) further teaches a helmet wherein the shock membrane is flush against the interior upper section (note paragraph 56 and figures 2 and 12 of Preisler).

To claim 5, the modified invention of Mustac (i.e. Mustac in view of Preisler, as detailed above) further teaches a helmet further comprising:
padding (50) positioned in the interior space, the padding coupled with the shock membrane (note paragraphs 55 and 60 and figure 2 of Preisler).

To claim 6, the modified invention of Mustac (i.e. Mustac in view of Preisler, as detailed above) further teaches a helmet wherein the strapless chin cup support bracket is formed from a molded pliable material (note paragraph 17 and figures 5-6 of Mustac).

To claim 7, the modified invention of Mustac (i.e. Mustac in view of Preisler, as detailed above) further teaches a helmet wherein the exterior upper section comprises a convex curvature (note figure 3 of Mustac).

To claim 8, the modified invention of Mustac (i.e. Mustac in view of Preisler, as detailed above) further teaches a helmet wherein the exterior upper section is curved to deflect objects upon impact (note figure 3 of Mustac).

To claim 9, Mustac discloses a helmet for a goalie (1, note paragraph 11) comprising:
a head protective outer shell (2) defining an interior space (14, note paragraph 12 and figures 3-5 illustrating interior space 14 within outer shell 2), the head protective outer shell configured to completely circumscribe a head of a goalie (note paragraph 12 and as reasonably seen in figures 2-5, shell is illustrated as a single piece having multiple sections), said head protective outer shell comprising:
	an exterior portion comprising an exterior lower section (exterior section including exterior lower front section 4) and an exterior upper section (exterior upper section including top section 6), wherein the exterior upper section is curved (note as reasonably seen in figures 2-3), and
	an interior portion (portion opposite exterior portion defining in part interior space 14) opposite the exterior portion comprising an interior lower section (interior portion of lower section 4 note paragraph 17 and figure 5) and an interior upper section (interior portion of 2 opposite exterior portion top section 6 partially defining interior space 14), and
	a window (12) formed in the head protective outer shell (note paragraph 12 and figures 3-5), wherein the window is surrounded by the exterior lower section, the exterior upper section, the interior lower section, and the interior upper section (note figures 2-3 and 5);
wherein the interior lower section is adapted to receive a strapless chin cup support bracket disposed entirely beneath the window (note figures 5-6 and paragraph 17) formed in the head protective outer shell, the strapless chin cup support bracket comprising dual arm members (46,48) positioned entirely beneath the window, the strapless chin cup support bracket configured to interface with a removable chin cup and secure the removable chin cup to the strapless chin cup support bracket (note paragraph 17 and figures 5-6). 
Mustac fails to explicitly disclose a shock membrane coupled with the interior upper section, the shock membrane comprising a honeycomb design adapted to match a curvature of the exterior upper section and the interior upper section.
However, Preisler teaches a helmet (10) for use in sports which discloses a shock membrane (60 paragraph 60-62) coupled with an interior upper section of a helmet (note paragraphs 60-62 with regard to placement on the interior of shell 12, while the embodiment of figure 12 does not explicitly disclose the interior of shell 12 is and upper section, per paragraph 54 and 56 padding group 60 is an upper back padding group and paragraph 68 indicates features of various implementing embodiments may be combined to form further embodiments of the invention), the shock membrane comprising a honeycomb design (note paragraph 62) adapted to match a curvature of the exterior upper section and the interior upper section (note figure 12 in which the padding matches a curvature of the interior and exterior surface of shell 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the helmet of Mustac with the honeycomb padding as disclosed by Peisler as Peisler discloses the honeycomb cellular core is a preferred embodiment, note paragraph 62, and further contends the translucent polypropylene honeycomb construction provides for “…reduced translucence of the material upon deformation (which) can be indexed to the impact force. Deformed polypropylene exhibits a “milky” appearance, with the degree of reduced translucence proportional to the impact force…” and thus allows a user to determine the degree of impact force applied to the helmet during use.

To claim 11, the modified invention of Mustac (i.e. Mustac in view of Preisler, as detailed above) further teaches a helmet further comprising: 
an elliptical, free, floating head framing member shaped to conform to a back of the head of the goalie, the head framing member located within the interior space (note paragraph 13 and figure 4 of Mustac).

To claim 12, the modified invention of Mustac (i.e. Mustac in view of Preisler, as detailed above) further teaches a helmet wherein the shock membrane is flush against the interior upper section (note paragraph 56 and figures 2 and 12 of Preisler).

To claim 13, the modified invention of Mustac (i.e. Mustac in view of Preisler, as detailed above) further teaches a helmet further comprising:
padding (50) positioned in the interior space, the padding coupled with the shock membrane (note paragraphs 55 and 60 and figure 2 of Preisler).

To claim 14, the modified invention of Mustac (i.e. Mustac in view of Preisler, as detailed above) further teaches a helmet wherein the strapless chin cup support bracket is formed from a molded pliable material (note paragraph 17 and figures 5-6 of Mustac).

To claim 15, the modified invention of Mustac (i.e. Mustac in view of Preisler, as detailed above) further teaches a helmet wherein the exterior upper section comprises a convex curvature (note figure 3 of Mustac).

To claim 16, the modified invention of Mustac (i.e. Mustac in view of Preisler, as detailed above) further teaches a helmet wherein the exterior upper section is curved to deflect objects upon impact (note figure 3 of Mustac).

To claim 17, Mustac discloses a helmet for a goalie (1, note paragraph 11) comprising:
a head protective outer shell (2) defining an interior space (14, note paragraph 12 and figures 3-5 illustrating interior space 14 within outer shell 2), the head protective outer shell comprising a single piece shell configured to completely circumscribe a head of a goalie (note paragraph 12 and as reasonably seen in figures 2-5, shell is illustrated as a single piece having multiple sections), said head protective outer shell comprising:
	an exterior portion comprising an exterior lower section (exterior section including exterior lower front 4) and an exterior upper section (exterior upper section including top section 6), wherein the exterior upper section is curved (note as reasonably seen in figures 2-3),
	an interior portion (portion opposite exterior portion defining in part interior space 14) opposite the exterior portion comprising an interior lower section (interior portion of lower section 4 note paragraph 17 and figure 5) and an interior upper section (interior portion of 2 opposite exterior portion top section 6 partially defining interior space 14), and
	a window (12) formed in the head protective outer shell (note paragraph 12 and figures 3-5), wherein the window is surrounded by the exterior lower section, the exterior upper section, the interior lower section, and the interior upper section (notes figures 2-3 and 5); and
a strapless chin cup support bracket (40) secured to the interior lower section below the window (note figures 5-6 and paragraph 17), the strapless chin cup support bracket comprising dual arm members (46,48) configured to interface with a removable chin cup and secure the removable chin cup to the strapless chin cup support bracket (note paragraph 17 and figures 5-6), wherein the strapless chin cup support bracket is secured to the interior lower section via one or more screws (note paragraph 17 and as seen in figure 6 screws 42 and 43); and 
a facemask (16) overlaying the window (12, note figures 2-3), the facemask secured to the head protective outer shell using the one or more screws securing the strapless chin cup support bracket to the interior lower section (note paragraph 17).
Mustac fails to disclose a shock membrane coupled with the interior upper section, the shock membrane comprising a honeycomb design adapted to match a curvature of the exterior upper section and the interior upper section.
However, Preisler teaches a helmet (10) for use in sports which discloses a shock membrane (60 paragraph 60-62) coupled with an interior upper section of a helmet (note paragraphs 60-62 with regard to placement on the interior of shell 12, while the embodiment of figure 12 does not explicitly disclose the interior of shell 12 is and upper section, per paragraph 54 and 56 padding group 60 is an upper back padding group and paragraph 68 indicates features of various implementing embodiments may be combined to form further embodiments of the invention), the shock membrane comprising a honeycomb design (note paragraph 62) adapted to match a curvature of the exterior upper section and the interior upper section (note figure 12 in which the padding matches a curvature of the interior and exterior surface of shell 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the helmet of Mustac with the honeycomb padding as disclosed by Peisler as Peisler discloses the honeycomb cellular core is a preferred embodiment, note paragraph 62, and further contends the translucent polypropylene honeycomb construction provides for “…reduced translucence of the material upon deformation (which) can be indexed to the impact force. Deformed polypropylene exhibits a “milky” appearance, with the degree of reduced translucence proportional to the impact force…” and thus allows a user to determine the degree of impact force applied to the helmet during use.

To claim 18, the modified invention of Mustac (i.e. Mustac in view of Preisler, as detailed above) further teaches a helmet further comprising: 
an elliptical, free, floating head framing member shaped to conform to a back of the head of the goalie, the head framing member located within the interior space (note paragraph 13 and figure 4 of Mustac).

To claim 19, the modified invention of Mustac (i.e. Mustac in view of Preisler, as detailed above) further teaches a helmet wherein the shock membrane is flush against the interior upper section (note paragraph 56 and figures 2 and 12 of Preisler).

To claim 20, the modified invention of Mustac (i.e. Mustac in view of Preisler, as detailed above) further teaches a helmet further comprising:
padding (50) positioned in the interior space, the padding coupled with the shock membrane (note paragraphs 55 and 60 and figure 2 of Preisler).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,709,193 (hereafter the 193 patent) in view of Preisler. 
To claim 9, the 193 patent discloses a helmet for a goalie (1, C5 L25) comprising:
a head protective outer shell (2) defining an interior space (C5 L25-26), the head protective outer shell configured to completely circumscribe a head of a goalie (C5 L26-27), said head protective outer shell comprising:
	an exterior portion comprising an exterior lower section and an exterior upper section (C5 L28-40), wherein the exterior upper section is curved (C5 L26-27 indicate the outer shell completely circumscribes the head of a goalie indicating the upper section is curved), and
	an interior portion opposite the exterior portion comprising an interior lower section and an interior upper section (note C5 L28-40 disclose the claimed sections of the shell and C5 L25-27 indicate the outer shell completely circumscribe a head of a goalie thus the outer shell defines interior sections surrounding the interior space corresponding to the outer shell exterior sections), and
	a window (12) formed in the head protective outer shell (C5 L40-42), wherein the window is surrounded by the exterior lower section, the exterior upper section, the interior lower section, and the interior upper section (C5 L40-42 note that the window is completely surrounded by at least the lower front section and the upper front section, as the sections discussed in C5 L25-40 are unitary construction and circumscribe the head of a goalie the remaining section surround the window as claimed);
wherein the interior lower section is adapted to receive a strapless chin cup support bracket disposed entirely beneath the window formed in the head protective outer shell (note C5 L50-64), the strapless chin cup support bracket comprising dual arm members (46,48) positioned entirely beneath the window, the strapless chin cup support bracket configured to interface with a removable chin cup and secure the removable chin cup to the strapless chin cup support bracket (see C5 L40-42). 
The 193 patent fails to explicitly disclose a shock membrane coupled with the interior upper section, the shock membrane comprising a honeycomb design adapted to match a curvature of the exterior upper section and the interior upper section.
However, Preisler teaches a helmet (10) for use in sports which discloses a shock membrane (60 paragraph 60-62) coupled with an interior upper section of a helmet (note paragraphs 60-62 with regard to placement on the interior of shell 12, while the embodiment of figure 12 does not explicitly disclose the interior of shell 12 is and upper section, per paragraph 54 and 56 padding group 60 is an upper back padding group and paragraph 68 indicates features of various implementing embodiments may be combined to form further embodiments of the invention), the shock membrane comprising a honeycomb design (note paragraph 62) adapted to match a curvature of the exterior upper section and the interior upper section (note figure 12 in which the padding matches a curvature of the interior and exterior surface of shell 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the helmet of the 193 patent with the honeycomb padding as disclosed by Peisler as Peisler discloses the honeycomb cellular core is a preferred embodiment, note paragraph 62, and further contends the translucent polypropylene honeycomb construction provides for “…reduced translucence of the material upon deformation (which) can be indexed to the impact force. Deformed polypropylene exhibits a “milky” appearance, with the degree of reduced translucence proportional to the impact force…” and thus allows a user to determine the degree of impact force applied to the helmet during use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732